


Exhibit 10.26

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

This Separation and General Release Agreement (the “Agreement”) is made by and
between Cláudia Hirawat (“you” or your”) and PTC Therapeutics, Inc. (“PTC” or
the “Company”) (collectively, “the parties”).

 

WHEREAS, you were employed by PTC, pursuant to an Amended and Restated
Employment Agreement between you and PTC, dated May 2013 (the “Employment
Agreement”); and

 

WHEREAS, you and PTC have mutually agreed to terminate your employment,
effective as of the Termination Date (as defined below); and

 

WHEREAS, you have certain post-employment obligations to PTC, including with
respect to confidential information, non-competition, non-solicitation, and
inventions as set forth in your Employment Agreement; and

 

WHEREAS, the parties desire to resolve any and all issues between them with
respect to your employment with the Company and your termination from such
employment; and

 

WHEREAS, the parties desire to enter into a new agreement which supersedes all
prior agreements between the parties, including the Employment Agreement, such
that any prior agreement of the parties is terminated and cancelled, except as
specifically set forth herein; and

 

WHEREAS, the parties desire to have no further obligations to each other, except
as specifically provided herein.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
acknowledged hereby, and in consideration of the mutual covenants and
undertakings set forth herein, the parties agree as follows:

 

1.                                      Termination Date.

 

(a)                                 Your effective date of termination from the
Company shall be January 16, 2015 (the “Termination Date”).

 

(b)                                 From the date you receive this Agreement
through and including the Termination Date (the “Notice Period”), you shall:
(i) continue to receive your Base Salary and Fringe Benefits (each, as defined
in Section 3 of your Employment Agreement), (ii) continue to perform your job
duties and responsibilities as directed by the Company, and (iii) continue to be
governed by PTC’s policies and procedures and the terms and conditions of
Sections 5 — 12 of your Employment Agreement and shall continue to conduct
yourself in a manner consistent with your position as a senior officer of the
Company.  During the Notice Period, you will be permitted to perform your duties
and responsibilities from home, unless specifically requested by the Company to
be present in the Company’s offices.

 

(c)                                  Notwithstanding anything to the contrary
herein, PTC retains the right, at any time during the Notice Period, to:
(i) release and suspend you from performing any or all of your job duties and
responsibilities, and (ii) release and suspend you from using or accessing any
of PTC’s equipment, information, systems or other property.  The parties
acknowledge and agree that any such release and suspension shall not constitute
a termination of your employment (for Good Reason, as defined in the Employment
Agreement, or otherwise).

 

(d)                                 You will not accrue any paid time off during
the Notice Period.  You acknowledge and agree that, as of the Termination Date,
you will have no accrued but unused vacation (or other paid time off) to be paid
out and that no such payment will be made.

 

(e)                                  The parties acknowledge and agree that you
have a total of 80,000 unvested PTC stock options granted to you on January 28,
2014 (the “January 2014 Options”).  The parties further acknowledge and agree
that, notwithstanding anything to the contrary in this Agreement or in any stock
plan, award and/or agreement, one hundred percent (100%) of the January 2014
Options shall not vest, and shall terminate and be forfeited immediately, as of
December 31, 2014, and, as of such date, you shall have no further rights with
respect thereto.

 

1

--------------------------------------------------------------------------------


 

(f)                                   The parties acknowledge that, as of the
Termination Date, you are not expected to perform additional services for PTC
and that, accordingly, the Termination Date is also the date of your “separation
from service” for purposes of Section 409A of the Internal Revenue Code
(“Section 409A”).

 

2.                                      Compensation and Benefits.

 

(a)                                 In exchange for and in consideration of the
covenants and promises contained herein, including your release of all claims
against PTC and the Released Parties as set forth below, the Company shall
provide you with the following severance benefits (the “Severance Benefits”):

 

(i)                                     The parties acknowledge and agree that
you have a total of 25,028 unvested PTC restricted shares granted to you on
March 7, 2013.  The parties further acknowledge and agree that, notwithstanding
anything to the contrary in any stock plan, award and/or agreement, one hundred
percent (100%) of the 25,028 unvested PTC restricted shares granted to you on
March 7, 2013 shall vest on the Termination Date.  The parties further
acknowledge and agree that (A) any restricted shares which have vested prior to
or as of the Termination Date, shall remain governed by applicable law and the
terms, conditions and rules of the applicable stock plans, awards and/or
agreements; and (B) any applicable withholding amounts on such 25,028 restricted
shares shall be paid by you to PTC through the sale of shares pursuant to the
terms and conditions in the Rule 10b5-1 Plan Modification.  For purposes of this
Agreement, the “Rule 10b5-1 Plan Modification” shall mean the PTC Therapeutics
Inc. Non-Discretionary Stock Sale Plan which provides for a portion of the
25,028 PTC restricted shares to be sold on the Termination Date to cover the
withholding obligations associated with the vesting of such shares and directs
that the withholding amount be paid directly to PTC, which must be signed by you
no later than December 16, 2014.

 

(ii)                                  The parties acknowledge and agree that you
have a total of 82,293 unvested PTC stock options granted to you on May 15,
2013.  The parties further acknowledge and agree that, notwithstanding anything
to the contrary in any stock plan, award and/or agreement, (A) one hundred
percent (100%) of the 82,293 unvested PTC stock options granted to you on
May 15, 2013 shall vest on the Termination Date (to the extent not already
vested), and (B) you shall be entitled to exercise such options at any time
prior to 5:00 pm EST on January 31, 2016.  The parties further acknowledge and
agree that (A) any stock options which have vested prior to or as of the
Termination Date, shall remain governed by applicable law and the terms,
conditions and rules of the applicable stock plans, awards and/or agreements,
provided, however, that notwithstanding anything to the contrary in any term of
such plans, awards and/or agreements, you shall be entitled to exercise any such
vested options until the earlier of (x) 5:00 pm EST on January 31, 2016 and
(y) the original expiration date of the option set forth in the applicable stock
option agreement; and provided, further, however, that in no event shall the
exercise period of any stock option be extended in a manner that, in the opinion
of the Company’s tax counsel, is reasonably likely to result in the imposition
of any additional tax under Section 409A; and (B) except as set forth above with
respect to the 82,293 unvested PTC stock options granted to you on May 15, 2013,
any stock options which have not vested as of the Termination Date shall not
vest and shall be forfeited and terminated, effective as of the Termination Date
and, as of such time, you shall have no further rights with respect thereto. 
For the avoidance of doubt, as set forth above, none of the January 2014 Options
shall vest and you shall have no further rights with respect thereto.

 

(iii)                               A lump sum payment of $141,440, less
applicable taxes and withholdings, representing payment of a bonus for 2014 at
100% of your bonus target of 40%, payable in accordance with the Company’s
standard payroll practices.  Such payment shall be made at the time bonuses are
paid to PTC employees; provided, however, that such payment shall be paid no
later than March 15, 2015.  Except for this payment, you shall not be eligible
for or entitled to, and shall not receive, any other bonus payments from the
Company for 2014 or any other calendar year (or time period).

 

(b)                                 Except as set forth in this Agreement, you
are not entitled to receive, and shall not receive, any other payments or
benefits from the Company or the Released Parties.  You acknowledge and agree
that: (i) unless you enter into this Agreement, you would not otherwise be
entitled to receive the Severance Benefits, and (ii) the consideration set forth
in Paragraph 2 of this Agreement includes consideration in addition to anything
of value to which you are already entitled and constitutes fair consideration
for you signing this Agreement and agreeing to the terms and conditions set
forth herein.

 

2

--------------------------------------------------------------------------------


 

(c)                                  You acknowledge and agree that: (i) the
consideration set forth in this Agreement constitutes full accord and
satisfaction for all amounts due and owing to you, including, but not limited
to, all salary, incentive compensation, commissions, reimbursements, severance,
or other payments which may have been due and owing to you, including any
payments under the Employment Agreement; (ii) your eligibility for, entitlement
to, and accrual of, any payments or benefits from the Company, including, but
not limited to, paid time off, expense reimbursements, and any insurance or
fringe benefits, shall terminate no later than the Termination Date, unless
otherwise stated herein; (iii) you reported to the Company any and all
work-related injuries, if any, incurred during your employment; and (iv) PTC
properly provided you any leave of absence because of your or a family member’s
health condition and you have not been subjected to any improper treatment,
conduct or actions due to a request for or taking such leave.

 

(d)                                 In connection with the payments and
consideration provided to you pursuant to this Agreement, the Company shall
withhold and remit to the tax authorities the amounts required under applicable
law, and you shall be responsible for all applicable taxes with respect to such
payments and consideration under applicable law. You acknowledge that you are
not relying upon the advice or representation of the Company with respect to the
tax treatment of any of the payments and consideration set forth in this
Agreement.

 

3.                                      General Release.

 

In exchange for and in consideration of the covenants and promises contained
herein, you, on behalf of yourself and your spouse, domestic partner, children,
agents, assignees, heirs, executors, beneficiaries, legal representatives and
assigns, hereby waive, discharge and release PTC and its current and former
parents, subsidiaries, divisions, branches, assigns and affiliated and related
companies, and its or their respective predecessors, successors, employee
benefit plans, and present and former directors, officers, partners,
shareholders, fiduciaries, employees, representatives, agents and attorneys, in
their individual and representative capacities (“Released Parties”) from any and
all actions, causes of action, obligations, liabilities, claims and demands you
may have, known or unknown, contingent or otherwise, and whether specifically
mentioned in this Agreement or not, regardless of when they accrued until the
date you sign this Agreement.

 

You understand and agree that this is a general release and includes, but is not
limited to, the release of:

 

·                                          any claims based on your employment
with PTC or the termination of that employment, including, but not limited to,
any claim for wrongful discharge; and

 

·                                          any claims for breach of contract
(express, implied or otherwise), including, but not limited to, any claims under
the Employment Agreement; and

 

·                                          any claims of alleged employment
discrimination, harassment or retaliation on any basis, including age, gender,
disability (or perceived disability), race, color, ethnicity, national origin,
religion, sexual orientation, veteran’s status, whistleblower status, or marital
status; and

 

·                                          any claims under Title VII of the
Civil Rights Act of 1964, the Equal Pay Act, the Americans With Disabilities
Act, the Age Discrimination in Employment Act, the Employee Retirement Income
Security Act, the Family and Medical Leave Act, the New Jersey Law Against
Discrimination, the New Jersey Conscientious Employee Protection Act, the New
Jersey equal pay law, or any other federal, state, or local laws or regulations,
including any and all laws or regulations prohibiting employment discrimination,
harassment or retaliation; and

 

·                                          any claims for negligence,
defamation, or intentional tort.

 

You hereby waive any right that you may have to seek or to share in any relief,
monetary or otherwise, relating to any claim released herein, whether such claim
was initiated by the you or not.  You understand that nothing in this Agreement
shall be construed to prohibit you from filing a charge with, or participating
in any investigation or proceeding conducted by, the Equal Employment
Opportunity Commission, and/or any other federal, state, or local agency;
however, by signing this Agreement, you understand that you are waiving your
right

 

3

--------------------------------------------------------------------------------


 

to receive individual relief based on claims asserted in such a charge, except
where such a waiver is prohibited.

 

This general release does not include the release of any rights you may have:
(a) to unemployment benefits, workers’ compensation, or benefits under COBRA,
(b) under the terms of this Agreement, (c) which cannot be released by private
agreement, (d) to any vested benefits under any ERISA-covered employee benefit
plan, (e) to any vested stock options or vested shares, the exercise of which
shall remain governed by the terms, conditions and rules of the applicable
plans, awards or agreements and applicable law, or (f) to be indemnified by the
Company as provided in your Indemnification Agreement with the Company, dated
May 15, 2013 (the “Indemnification Agreement”), or pursuant to the Company’s
Certificate of Incorporation or bylaws.

 

4.                                      Continuing Obligations.

 

(a)                                 Confidential Information.  You hereby
acknowledge and agree to adhere to your continuing contractual and legal
obligations to the Company with respect to the nondisclosure, nonuse, and
protection of the Company’s Confidential Information, as defined in your
Employment Agreement (including as expressly set forth in Section 5(a) of the
Employment Agreement).

 

(b)                                 Non-Competition and Non-Solicitation.  You
hereby acknowledge and agree to adhere to your continuing contractual and legal
obligations to the Company with respect to non-competition and non-solicitation,
including as expressly set forth in Section 5 of the Employment Agreement.

 

(c)                                  Inventions.  You hereby acknowledge and
agree to adhere to your continuing contractual and legal obligations to the
Company with respect to intellectual property and Inventions, as defined in the
Employment Agreement (including as expressly set forth in Section 6 of the
Employment Agreement).

 

(d)                                 Return of Property.  You hereby acknowledge
and agree to adhere to your continuing contractual and legal obligations to the
Company with respect to the return of the Company’s property, including all
Confidential Information, and including as expressly set forth in Section 8 of
the Employment Agreement.  Further, you represent and warrant that, as of the
date you sign this Agreement: (i) you have returned to the Company all such
Company property (and any copies thereof), including, but not limited to, all
identification cards, keys, credit cards, documents, computers, cell phones, and
disks, as well as all materials containing Confidential Information, in any
form; (ii) you have not retained any Confidential Information on your personal
computer or any other personal electronic device in your possession, custody or
control; and (iii) you have cancelled all accounts for your benefit, if any, in
the Company’s name, including but not limited to, credit cards, telephone charge
cards, cellular phone and/or wireless data accounts and computer accounts.

 

(e)                                  Survival.  You specifically acknowledge and
agree that the provisions of Paragraph 4 of this Agreement (and your
corresponding obligations to PTC under Sections 5, 6, 7 and 8 of the Employment
Agreement) survive the termination of your employment and remain valid and
binding.

 

(f)                                   Reasonable Restrictions. You acknowledge
and agree that the provisions of Sections 5, 6, 7 and 8 of the Employment
Agreement are reasonable and necessary to protect the legitimate business
interests of the Company.  You represent and warrant that the provisions of
Sections 5, 6, 7 and 8 of the Employment Agreement will not substantially impair
your ability to earn a livelihood, nor will such provisions cause you undue
hardship.  You acknowledge and agree that the Company retains the right to
provide a copy of the provisions of Sections 5 and 6 of the Employment Agreement
to third-parties, pursuant to Section 7 of the Employment Agreement.

 

(g)                                  Injunctive Relief.  You acknowledge that
the injury to the Company from your breach of any of the provisions of Sections
5, 6, or 8 of the Employment Agreement cannot be remedied solely by the recovery
of monetary damages and would result in irreparable injury to the Company.  You,
therefore, agree that in the event of a breach or threatened breach of any of
the provisions of Sections 5, 6, or 8 of the Employment Agreement, the Company
shall have the right to seek in a court of competent jurisdiction, and to
receive from such court, immediate injunctive relief without the posting of any
bond or other security.  Nothing contained herein shall be construed as limiting
or prohibiting the Company from pursuing any other remedies available to it in
law or equity for any such breach or threatened breach.

 

4

--------------------------------------------------------------------------------


 

(h)                                 Blue-Penciling. If, at the time of
enforcement of any of the provisions of Paragraph 4 of this Agreement (or the
provisions of Sections 5, 6, or 8 of the Employment Agreement referenced
therein), it shall be adjudged that the duration, scope, geographic area, or
other restrictions stated herein are unreasonable under circumstances then
existing, the parties agree that the maximum duration, scope, geographic area,
or other restrictions deemed reasonable under such circumstances by such court
shall be substituted for the stated duration, scope, geographic area, or other
restrictions.

 

5.                                      Non-Admission.  This Agreement and the
consideration provided to you hereunder are not, and must not be construed as,
an admission of liability or wrongdoing by the Company or any of the Released
Parties.  PTC denies any liability, committing any wrongdoing or violating any
legal duty with respect to you or your employment, including with respect to the
termination of your employment.

 

6.                                      Non-Disclosure.  You promise not to
discuss or disclose the terms of this Agreement or the amount or nature of the
consideration provided to you under this Agreement to any person other than your
immediate family members and your attorney(s) and/or financial advisor(s),
should one be consulted, provided that those to whom you may make such
disclosure agree to keep said information confidential and not disclose it to
others.  You acknowledge and agree that your promise to maintain the
confidentiality of this Agreement is a material term of this Agreement.  You
represent and warrant that, as of the date you sign this Agreement, you have not
had any discussion or made any disclosure contrary to your obligations under
this Paragraph 6. Both you and the Company acknowledge that some or all terms of
this Agreement may be required to be disclosed in connection with filings with
the Securities and Exchange Commission, and the Company agrees that any such
terms, once publicly disclosed, are no longer subject to your obligation of
non-disclosure set forth in this Section 6.

 

7.                                      Non-Disparagement.  You agree not to
make, or cause to be made, any critical, derogatory, disparaging, defamatory, or
untruthful statements about the Company or any of the Released Parties, whether
by electronic, written, or oral means, to any of the Company’s past, present, or
future clients, competitors, employees, or to any other person (including, but
not limited to, the press or other media).  PTC agrees to instruct PTC’s Board
of Directors and PTC’s Executive Committee not to make (or cause to be made) any
critical, derogatory, disparaging, defamatory, or untruthful statements about
you, whether by electronic, written, or oral means, to any of the Company’s
past, present, or future clients, competitors, employees, or to any other person
(including, but not limited to, the press or other media).  Nothing in this
Agreement is intended to prohibit, nor shall prohibit, either party from
providing truthful testimony if compelled to do so by subpoena or as may
otherwise be required by law.

 

8.                                      Cooperation. You agree that, during the
Notice Period and after the Termination Date, you will provide all reasonable
cooperation to the Company, including but not limited to, assisting the Company
transition your job duties, assisting the Company in defending against and/or
prosecuting any litigation or threatened litigation, and performing any other
tasks as reasonably requested by the Company.  To the extent permitted by law,
you agree to cooperate fully with the Company in the defense or prosecution of
any claims or actions which already have been brought, are currently pending, or
which may be brought in the future against or on behalf of the Company, whether
before a state or federal court, any state or federal government agency, or a
mediator or arbitrator.  Your full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare its claims or defenses, to prepare for trial or discovery or
an administrative hearing or a mediation or arbitration and to act as a witness
when requested by the Company at reasonable times designated by the Company. 
You agree that you will notify the Company promptly in the event that you are
served with a subpoena or in the event that you are asked to provide a third
party with information concerning any actual or potential complaint or claim
against the Company.

 

9.                                      Choice of Law and Forum.  This Agreement
shall in all respects be interpreted, enforced and governed in accordance with
and pursuant to the laws of the State of New Jersey, without regard to its
conflict of law principles.  Any and all disputes, claims, or causes of action
between you and the Company arising out of, concerning, or relating to your
employment with PTC, the termination of such employment, or this Agreement shall
be submitted exclusively to a federal or state court in the State of New Jersey,
and the parties hereby submit to the exclusive jurisdiction of such courts and
waive any claim of an inconvenient forum.

 

10.                               Entire Agreement.  You acknowledge and agree
that this Agreement reflects the entire agreement between you and the Company
regarding the subject matter hereof and fully supersedes any and all prior
agreements,

 

5

--------------------------------------------------------------------------------


 

negotiations, promises, and understandings between you and the Company,
including the Employment Agreement, except as expressly set forth in Paragraph 4
hereof and except for the Indemnification Agreement.  There is no other
agreement except as stated herein.  You acknowledge that the Company has made no
promises to you other than those contained in this Agreement.

 

11.                               General Provisions.  This Agreement may not be
changed unless the change is in writing and signed by you and an authorized
officer of the Company.  The failure of any party to insist on strict adherence
to any term hereof on any occasion shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term hereof.  The language and all parts of this Agreement shall in
all cases be construed as a whole according to its fair meaning, and not
strictly for or against any of the parties, regardless of who drafted it.  This
Agreement may be signed in counterparts, and may be delivered by facsimile or
electronic mail (PDF).  The invalidity of any provision of this Agreement shall
not affect the validity of any other provision hereof.

 

12.                               Review Period.  You understand that the
Company has given you a period of twenty-one (21) calendar days after the date
you receive this Agreement (the “Review Period”) to review and consider this
Agreement before signing it.  You acknowledge and agree that you must sign and
return the Agreement to the Company, c/o Mark Boulding, Executive Vice President
and Chief Legal Officer, at 100 Corporate Court, South Plainfield, NJ 07080, or
mboulding@ptcbio.com, no later than the last day of the Review Period, and that,
if you fail to do so, the entire Agreement shall be null and void and the
parties shall have no obligations under the Agreement to one another.  You
acknowledge that, to the extent that you decide to sign this Agreement prior to
the expiration of the Review Period, such decision was knowing and voluntary on
your part.  The parties agree that any changes to this Agreement, whether
material or immaterial, do not restart the running of the Review Period.

 

13.                               Revocation Period.  You may revoke this
Agreement within seven (7) calendar days of the date on which you sign it (the
“Revocation Period”) by delivering a written notice of revocation to the
Company, c/o Mark Boulding, Executive Vice President and Chief Legal Officer, at
100 Corporate Court, South Plainfield, NJ 07080, or mboulding@ptcbio.com, no
later than the close of business on the seventh day after you sign this
Agreement.  If you revoke this Agreement, it shall not be effective or
enforceable.

 

14.                               Effective Date.  This Agreement shall not be
effective or enforceable and no payment will be made hereunder unless and until
you have signed and returned this Agreement to the Company within the Review
Period set forth above and the Revocation Period expires without you exercising
your revocation right (the “Effective Date”).

 

15.                               Jury Trial Waiver.  The parties agree to waive
any right to a trial by jury regarding any dispute, claim or cause of action
arising out of, concerning or related to your employment with PTC, the
termination of such employment, or this Agreement.

 

16.                               Legal Counsel.  You are hereby advised of your
right to consult with an attorney before signing this Agreement, which includes
a general release and a jury trial waiver.  You hereby acknowledge your right to
consult with an attorney and further acknowledge that you have been represented
by counsel in connection with the review, negotiation and signing of this
Agreement.

 

17.                               Acknowledgment.  By signing this Agreement,
you acknowledge that you have carefully read this Agreement, understand it, and
are voluntarily entering into it of your own free will, without duress or
coercion, after due consideration of its terms and conditions.

 

AGREED AND ACCEPTED

 

AGREED AND ACCEPTED

 

 

 

PTC Therapeutics, Inc.

 

Cláudia Hirawat

 

 

 

By:

/s/ Mark Boulding

 

By:

/s/ Cláudia Hirawat

Name

Mark Boulding

 

Date:

December 16, 2014

Title:

EVP & CLO

 

 

 

 

 

 

Date:

December 16, 2014

 

 

 

6

--------------------------------------------------------------------------------
